DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim term “controller, calculation unit, detection unit, determination unit” taken to be as known to a person having ordinary skill in the art as an electronic controller or computer replete with structure of non-transitory memory, processor, and input output unit.

Claim Interpretation – 35 USC 101 Examiner Comment
	At least claim 1 contains the following additional elements per step 2B 2019 Patent Eligibility Guidance PEG: internal combustion engine, controller and units see above, first cylinder, second cylinder, engine torque, physical quantity manifested as supported in at least instant US PGPub para 64 and instant claim 7 of a throttle valve, intake air pressure, air flow amount, fuel injection amount, maximum in cylinder pressure, rotational speed.

Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious an internal combustion engine state determination unit of transient or steady state based on difference or ratio of fluctuation value between a first cylinder and second cylinder in combination with the other claim limitations.

	Closest prior art Higuchi et al US 2012/008394 and Maeda US 2015/0260111 and Aono et al US 2006/0288768 and Takayanagi US 9,567,926 teaches physical quantity detection that fluctuates torque but not the state determination based on difference or ratio of fluctuation value between a first cylinder and second cylinder as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CARL C STAUBACH/Primary Examiner, Art Unit 3747